Citation Nr: 0903701	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1943 to June 1947 
and from March to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection claims for PTSD and a sleep disorder.  

As a preliminary matter, the Board notes that in March 1949, 
the RO denied service connection for nervousness.  The 
veteran has since been diagnosed as having an anxiety 
disorder, and in January 2006, he filed a claim of service 
connection for a psychiatric disability to include PTSD.  In 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a claim based on a diagnosis of a new 
mental disorder, e.g. PTSD, states a new claim for the 
purposes of jurisdiction.  Id. at 402.  As such, the 
September 2006  rating decision represents the adjudication 
of a different claim and thus the Board finds that the claim 
must be considered on a de novo basis.

The issue of a psychiatric disorder to include PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has a sleep disorder related to 
service. 


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In March 2006, September 
2006, and November 2006, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   Thus, the duties to notify and 
assist have been met.

Analysis

The veteran essentially contends that he has a sleep disorder 
related to service.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran currently has a sleep disorder as VA treatment 
records show diagnoses of insomnia.  However, service 
treatment records are negative for any complaints or findings 
of a sleep disorder.  While the a June 2006 VA treatment 
record noted a history of insomnia, the first indication in 
the record of a sleep disorder was not until 2006, which is 
55 years after service discharge.  In view of the lengthy 
period without treatment and the lack of complaints of a 
continuity of symptomatology of this condition since service 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Further, there is no opinion that links a currently diagnosed 
sleep disorder and service.  In this regard, an April 2007 VA 
treatment record noted that the veteran was having problems 
sleeping and having difficulty adjusting to the retirement 
home.  It was noted that he was having trouble with the room 
temperature. 

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over five decades following service, and no report of a 
continuity of symptomatology since discharge.  Thus, while 
there is current evidence of a sleep disorder, there is no 
true indication that that a disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

While the veteran is competent to attest to his observations 
of his sleep disorder, as a lay person he is not competent to 
render an opinion that his current disorder is related to 
service.  He does not have the requisite medical expertise.  
See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a sleep disorder is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

The veteran essentially contends that he has a psychiatric 
disability due to service. He has recently been treated for 
an anxiety disorder and depression and the record shows that 
he has complained of nervousness since 1949.  He has 
previously stated that he was treated for nervousness in 
December 1948 by a Dr. SI.  Under the circumstances, the 
Board finds that the veteran should be scheduled for a VA 
examination addressing the etiology and/or onset of any 
psychiatric disability found to be present.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and 
etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
necessary tests should be conducted, 
and the examiner should rule in or 
exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner should 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

2.  Thereafter, the RO should 
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


